         Case 1:21-cv-00092-RH-GRJ Document 4 Filed 06/02/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                              GAINESVILLE DIVISION

KAYLIE D. WILSON and D’ARCY D.
JERRELLS,
                                                     Case No. 1:21-cv-00092-RH-GRJ
Plaintiffs,

        v.

ADVANCED PORTFOLIO GROUP, LLC,

Defendant.

                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that KAYLIE D. WILSON and D’ARCY D. JERRELLS

(“Plaintiffs”) hereby notifies the Court that the Plaintiffs and Defendant have settled all claims

between them in this matter and are in the process of completing the final closing documents

and filing the dismissal. The Parties anticipate this process to take no more than 75 days and

request that the Court retain jurisdiction for any matters related to completing and/or

enforcing the settlement. The Parties propose to file a voluntary dismissal with prejudice

within 75 days of submission of this Notice of Settlement and pray the Court to stay all

proceedings until that time.


Respectfully submitted this 2nd day of June 2021.




                                                       /s/ Alejandro E. Figueroa
                                                       Alejandro E. Figueroa, Esq.
                                                       Florida Bar No. 1021163
                                                       Sulaiman Law Group, Ltd.
                                                       2500 S. Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       Phone: (630) 575-8181 Ext. 120
                                                       alejandrof@sulaimanlaw.com

                                                 1
          Case 1:21-cv-00092-RH-GRJ Document 4 Filed 06/02/21 Page 2 of 2




                                                      Attorney for Plaintiff



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              /s/ Alejandro E. Figueroa
                                                              Alejandro E. Figueroa




                                                  2
